     Case 3:21-cv-00211-RAH-ECM-KCN Document 31 Filed 04/07/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

THE STATE OF ALABAMA, et al.,                          )
                                                       )
        Plaintiffs,                                    )
                                                       )
v.                                                     )            Case No.:
                                                       )   2:21-cv-00211-RAH-ECM-KCN
                                                       )
UNITED STATES DEPARTMENT OF                            )
COMMERCE, et al.,                                      )
                                                       )
        Defendants.                                    )

       CONSENT MOTION OF PROFESSOR JANE BAMBAUER FOR LEAVE TO
           FILE AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’
          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


        Professor Jane Bambauer of the University of Arizona James E. Rogers College of Law

respectfully moves this Court for leave to submit the attached amicus curie brief (Exhibit A) in

support of Plaintiffs’ Complaint for Declaratory and Injunctive Relief. (ECF No. 1). Professor

Bambauer has informed counsel for the following parties of her intent to submit the attached

amicus brief:

               Office of the Attorney General

               U.S. Congressman Robert Aderholt

               William Green

               Camaran Williams

               U.S. Department of Commerce

               Gina Raimondo, Secretary of Commerce

               U.S. Bureau of the Census

        The parties do not object to its filing.


                                                   1
   Case 3:21-cv-00211-RAH-ECM-KCN Document 31 Filed 04/07/21 Page 2 of 6




                          I.      INTEREST OF PROPOSED AMICUS CURIAE

        Amicus is a Professor of Law at the University of Arizona and an expert in the public policy and

industry practices related to privacy, research, and Big Data. Throughout her academic career, she has

studied the societal risks and benefits related to the collection and use of personal data. Much of her

scholarly and community service work relates to deidentified research data. In collaboration with statistical

disclosure experts, she has written guidance documents, scholarly publications, and an amici curiae brief

for the U.S. Supreme Court. She has worked with the ACLU of Arizona to facilitate public access to

deidentified data on Border Patrol detainees. She has served on the Program Committee for UNESCO’s

annual conference on Privacy in Statistical Databases, and she has given presentations about the trade-off

between privacy risk and research to the U.N. Economic Commission for Europe/Eurostat, the Federal

Trade Commission, and Google.

        More particular to the instant case, Professor Bambauer is an expert on the use and policy

implications of a disclosure avoidance statistical methodology called “Differential Privacy.”

Differential privacy is a formal privacy method that injects a precisely calibrated amount of

statistical noise, i.e., intentional error, into data to control the privacy risk of any calculation or

statistic. Thus, the goal of Differential Privacy is to anonymize data and prevent the reidentification

of individuals, and in this case−census respondents.

        Professor Bambauer is familiar with the U.S. Census Bureau’s decision to adopt

Differential Privacy as part of the fourth version of the Bureau’s 2020 Census Operational Plan.

She also is familiar with the methodology’s adverse effects on the utility and accuracy of data, as

well as the availability of alternative methods of privacy protection that do not skew data, including

methods the Census Bureau previously has employed with great success. Thus, Professor

Bambauer’ s knowledge and expertise regarding the use of Differential Privacy by the Census

Bureau may greatly aid the Court in determining (1) whether the Bureau’s application of



                                                     2
   Case 3:21-cv-00211-RAH-ECM-KCN Document 31 Filed 04/07/21 Page 3 of 6




Differential Privacy is, in fact, detrimental to its mission; (2) whether traditional disclosure control

techniques are superior for protecting privacy and preserving data utility; and (3) whether the law

or public distrust justifies the Bureau’s decision to adopt Differential Privacy.

        Finally, Professor Bambauer has no personal interest in the outcome of this case, but rather a

professional interest concerning the impact that the adoption of Differential Privacy could have on

government accountability and open research. As the government and private companies have access to

increasing amounts of personally identifiable information, it is more important than ever that researchers,

nonprofits, and journalists have access to accurate statistical data.

                                            II.      ARGUMENT

        There is “[n]o statute, rule, or controlling case” that “defines a federal district court’s power

to grant or deny leave to file an amicus brief.” U.S. ex rel. Gudur v. Deloitte Consulting LLP, 512 F.

Supp. 2d 920, 927 (S.D. Tex. 2007). The decision “lies solely within the court’s discretion.” Id. See

also Bayshore Ford Trucks Sales, Inc. v. Ford Motor Co., 471 F.3d 1233, 1249 n.34 (11th Cir. 2006);

Mason v. City of Huntsville, Alabama, No. CV-10-S-2794-NE, 2012 WL 12903100, at *4 (N.D. Ala.

May 7, 2012) (“[T]he district courts have inherent authority to appoint amicus curiae, or to grant

leave to appear as an amicus curiae, at the discretion of the court.”). But district courts “commonly

refer to [Federal] Rule [of Appellate Procedure] 29 for guidance,” and they “typically grant amicus

status where the parties ‘contribute to the court’s understanding of the matter in question’ by

proffering timely and useful information.” Deloitte Consulting, 512 F. Supp. 2d at 927; Ga.

Aquarium, Inc. v. Pritzker, 135 F. Supp. 3d 1280, 1288 (N.D. Ga. 2015); see also United States v.

Louisiana, 751 F. Supp. 608, 620 (E.D. La. 1990) (explaining that “[t]here are no strict prerequisites”

for leave and that “amicus must merely make a showing that his participation is useful to or otherwise

desirable by the court”).




                                                       3
   Case 3:21-cv-00211-RAH-ECM-KCN Document 31 Filed 04/07/21 Page 4 of 6




        Furthermore, when exercising their discretion, courts “err on the side of granting leave.”

Neonatology Assocs., P.A. v. Comm’r, 293 F.3d 128, 133 (3d Cir. 2002). As then-Judge Alito

explained, “[i]f an amicus brief that turns out to be unhelpful is filed, the [court], after studying the

case, will often be able to make that determination without much trouble and can then simply disregard

the amicus brief. On the other hand, if a good brief is rejected, the [court] will be deprived of a resource

that might have been of assistance.” Id. As in the instant case, “amicus briefs are typically allowed

‘when the amicus has unique information or perspective that can help the court beyond the help that

the lawyers are able to provide.’” Mobile Cty. Water, Sewer & Fire Prot. Auth., Inc. v. Mobile Area

Water & Sewer Sys., Inc., 567 F. Supp.2d 1342, 1344 n.1 (S.D. Ala. 2008), aff’d 564 F. Supp.2d

131, 136 (D.D.C. 2008).

        Here, Professor Bambauer’s brief will be “useful” to the Court. Gudur, 512 F. Supp. 2d at

927. Professor Bambauer’s brief makes three major points. First, Differential Privacy is detrimental

to the Census Bureau’s mission because it has no relation to real world risk and, in fact, provides

a false sense of precision and certainty. Second, traditional disclosure control techniques are

superior for protecting privacy and preserving data utility. Third, neither the law nor public distrust

justifies the Bureau’s decision to adopt Differential Privacy.

        Thus, as presented in her brief, Professor Bambauer “fulfil[s] the classic role of amicus

curiae”: “assist[ing] the court ‘in cases of general public interest by making suggestions to the court,

by providing supplementary assistance to existing counsel, and by insuring a complete and plenary

presentation of difficult issues so that the court may reach a proper decision.’” Miller-Wohl Co. v.

Comm’r of Labor & Indus. State of Mont., 694 F.2d 203, 204 (9th Cir. 1982); Sierra Club v. Wagner,

581 F. Supp. 2d 246, 250 n.1 (D.N.H. 2008) (quoting Newark Branch, NAACP v. Harrison, 940 F.2d

792, 808 (3d Cir. 1991)). Moreover, although Plaintiffs’ arguments may touch on some of the same




                                                     4
   Case 3:21-cv-00211-RAH-ECM-KCN Document 31 Filed 04/07/21 Page 5 of 6




issues, Professor Bambauer’s brief “is proper” because it “present[s] aspects of ideas, arguments, [or]

theories ... that are not in the parties’ briefs.” United States v. Holy Land Found. for Relief & Dev.,

2009 WL 10680203, at *2 (N.D. Tex. July 1, 2009). “[S]ome repetition” by an amicus is inevitable

and “should be tolerated on the ground it is easily disregarded. After all, sometimes the most important

thing a friend can do is remind you to do what is right.” Luther T. Munford, Listening to Friends of

the Court, ABA J., Aug. 1998, at 128.

       Finally, Professor Bambauer’s brief is “timely.” Gudur, 512 F. Supp. 2d at 927. She submits

her brief seven (7) days before Plaintiffs’ brief is due—maximizing Defendants’ time to respond in

their reply. Cf. Fed. R. App. P. 29 advisory committee’s note to the 1998 amendments (explaining

that an amicus brief filed shortly after the brief it supports gives the opposing party sufficient time

to respond). Further, Defendants will not possibly suffer any prejudice if Professor Bambauer is

permitted to make legal arguments in an amicus brief—arguments that Defendants need to rebut

anyway to defend their case.

                                        III.    CONCLUSION

       For all these reasons, Professor Bambauer respectfully requests leave to file the attached

amicus brief.

       Respectfully submitted,

                                                 /s/ Christopher W. Weller
                                                 CHRISTOPHER W. WELLER (WEL020)

                                                 Counsel for Amicus Curiae ProfessorJane Bambauer

OF COUNSEL:
CAPELL & HOWARD, P.C.
150 South Perry Street
Montgomery, AL 3104
Phone: (334) 241-8066
Fax: (334) 241-8266
chris.weller@chlaw.com




                                                   5
   Case 3:21-cv-00211-RAH-ECM-KCN Document 31 Filed 04/07/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that on 7th day of April, 2021, I filed with the Court and served on all
counsel through the CM/ECF system the foregoing document.

STEVE MARSHALL                               BRIAN M. BOYNTON
Attorney General of Alabama                  Acting Assistant Attorney General
Edmund G. LaCour Jr. (ASB-9182-U81L)         ALEXANDER K. HAAS
Solicitor General                            Director, Federal Programs Branch
A. Barrett Bowdre (ASB-2087-K29V)            BRAD P. ROSENBERG
Deputy Solicitor General                     Assistant Director, Federal Programs Branch
James W. Davis (ASB-4063-I58J)               ZACHARY A. AVALLONE
Winfield J. Sinclair (ASB-1750-S81W)         ELLIOTT M. DAVIS (N.Y. Reg. No. 4596755)
Brenton M. Smith (ASB-1656-X27G)             JOHN ROBINSON
Assistant Attorneys General                  Trial Attorneys
STATE OF ALABAMA                             Civil Division, Federal Programs Branch
OFFICE OF THE ATTORNEY GENERAL               U.S. Department of Justice
501 Washington Ave.                          1100 L St. NW
Montgomery, AL 36130                         Washington, DC 20005
Telephone: (334) 242-7300                    Phone: (202) 514-4336
Fax: (334) 353-8400                          Fax:      (202) 616-8470
Edmund.LaCour@AlabamaAG.gov                  E-mail: elliott.m.davis@usdoj.gov
Barrett.Bowdre@AlabamaAG.gov                 Counsel for Defendants
Jim.Davis@AlabamaAG.gov
Winfield.Sinclair@AlabamaAG.gov
Brenton.Smith@AlabamaAG.gov
Counsel for the State of Alabama

/s/ Jason B. Torchinsky
Jason B. Torchinsky (VA Bar No. 47481)*
Jonathan P. Lienhard (VA Bar No. 41648)*
Shawn T. Sheehy (VA Bar No. 82630)*
Phillip M. Gordon (VA Bar. No. 95621)*
HOLTZMAN VOGEL JOSEFIAK
TORCHINSKY, PLLC
15405 John Marshall Hwy
Haymarket, VA 20169
(540) 341-8808 (Phone)
(540) 341-8809 (Fax)
Jtorchinsky@hvjt.law
Jlienhard@hvjt.law
Ssheehy@hvjt.law
Pgordon@hvjt.law
*pro hac vice
Counsel for Plaintiffs

                                                   /s/ Christopher W. Weller
                                                   Of Counsel



                                               6
